Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP 2018-007932 filed in Japan on 01/22/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 19 April 2021.
Claims 1-8 are pending for examination.  
Regarding the Amendments to the Claims
Regarding the Acknowledgement of claim for foreign priority in the Final Office Action, the acknowledgement of the claim to foreign priority was made in the detailed action under Priority, paragraph 2, page 2.
Applicant’s arguments with respect to the rejection of claims 1-8 under 35 U.S.C. §103 have been fully considered but are not persuasive. In the remarks, Applicant argued that Yashiro failed to disclose the amended limitations to claims 1 and 8 (remarks, page 6-7). Specifically, Applicant argued:
Yashiro fails to disclose determining an average correlation between the acceleration operation amounts and the accelerations of the plurality of vehicles that travel on the roads located before the merging point, as recited in amended independent claims 1 and 8 (remarks, page 6).
Yashiro further fails to disclose detecting a data group at which the correlation between the acceleration operation amounts and the accelerations are greater than the average correlation, as recited in amended independent claims 1 and 8 (remarks, page 6).
Yashiro further fails to disclose determining a location corresponding to the data group, as recited in amended independent claims 1 and 8 (remarks, page 6).
Yashiro further fails to disclose determining a travel route containing the determined location as a travel route that allows vehicles to easily accelerate, in preference to the rest of the travel routes, as recited in amended independent claims 1 and 8 (remarks, pages 6-7) and that the combination of Ferguson and Yashiro fails to teach or reasonably suggest the limitations of amended independent claims 1 and 8 (remarks, page 7).
Independent claims 1 and 8, and all claims that depend therefrom, would not have been obvious to a person of ordinary skill in the art at the time of the invention (remarks, page 7).

Examiner respectfully disagrees. The examiner submits that Yashiro and Ferguson teach the amended claim limitations, at least in part. 
Regarding point a, Yashiro teaches determining a standard by which to rate the degree of merging easiness of various routes that is equivalent to determine […] between the acceleration operation amounts and the accelerations of the plurality of vehicles that travel on the roads located before the merging point. FIG. 5 of Yashiro shows acceleration information from a plurality of vehicles, V003, V002, and V001, each with acceleration A3, A2, and A1 (the accelerations of the plurality of vehicles) on routes R3, R2, and R1, where FIG. 7 of Yashiro shows a degree of merging ease i.e. routes R3, R2, and R1 include merging points (that travel on the roads located before the merging point). The merging easiness deriving unit 430 derives a degree of merging easiness based on a threshold difference between an acceleration in the merging lane and a set target acceleration (Yashiro, Paragraphs [0086], [0087]). The difference between the vehicle’s acceleration, i.e. A3, A2, and A1, and the target acceleration for the specific route is compared to a difference threshold value in order to determine the ease of the merge on the specific route, such that the difference threshold value constitutes a standard (determine [a standard]) between the target acceleration and the accelerations of vehicles V003, V002, and V001 (between the acceleration operation amounts and the accelerations of the plurality of vehicles) on routes R3, R2, and R1, each containing merge points (that travel on the roads located before the merging point). 

Regarding point b, Yashiro teaches detecting a vehicle with an acceleration that results in a 100% degree of merging easiness, equivalent to detect a data group at which the correlation between the acceleration operation amounts and the accelerations are greater than the […]. In FIG. 5, Yashiro shows vehicle V003 with acceleration A3 (detect a data group) corresponding to FIG. 7 showing a degree of merging easiness of 100% (at which the correlation between the acceleration operation amounts and the accelerations are greater than the [standard]). The merging easiness deriving unit 430 derives a degree of merging easiness based on a threshold difference between an acceleration in the merging lane and a set target acceleration (Yashiro, Paragraphs [0086], [0087]). The difference between acceleration A3 of vehicle V003 and the target acceleration for the specific route is compared to a difference threshold value, i.e. a standard, in order to determine the ease of the merge on the specific a data group at which the correlation between the acceleration operation amounts and the accelerations are greater than the [standard]). 

Regarding point c, Yashiro teaches determine a location corresponding to the data group. FIG. 5 of Yashiro shows vehicles V003, V002, and V001 running on routes R3, R2, and R1 (Yashiro, Paragraph [0081]). Thus, the vehicle dataset for vehicle V003 corresponds to route R3 (determine a location corresponding to the data group). 

Regarding point d, Yashiro teaches determine a travel route containing the determined location and […] travel routes that includes the merging point before which there is a road that is included in the two or more roads as a travel route that allows vehicles to easily accelerate […]. FIG. 5 of Yashiro shows route R3 associated with a degree of merging easiness of 100% (determine a travel route containing the determined location). In addition to route R3, FIG. 5 also illustrates routes R2 and R1, containing merge points indicated by the degree of merging easiness in FIG. 7 (travel routes that includes the merging point). FIG. 8 illustrates a route with a merging point that includes roads 510, 520 and 530 (the merging point before which there is a road that is included in the two or more roads) along which vehicle ma-1 runs (as a travel route), (Yashiro, Paragraphs [0094] and [0095]). FIG. 8 is illustrative of a route with a merging point, such as routes R3 and R1 in FIG. 5, which are associated with a degree of merging easiness of 100% and 80%, as shown in FIG. 7 (travel route that allows vehicles to easily accelerate
Further, regarding point d, Ferguson teaches determine a travel route […] among the plurality of travel routes […], in preference to the rest of the travel routes. FIG. 5 of Ferguson illustrates a method for determining a plurality of possible routes between point A and point B in step 504 (among the plurality of travel routes). The method goes on to select a preferred route from the plurality of identified routes in step 514 (Ferguson, Col 17, lines 27-36) (determine a travel route […] among the plurality of travel routes […], in preference to the rest of the travel routes). 

The examiner acknowledges that the combination of Yashiro and Ferguson fails to teach determining an average correlation […] in point a and […] the average correlation in point b. In this regard, however, the examiner finds the applicant’s arguments moot, as the amended limitation necessitates a new grounds of rejection, outlined below. 

Regarding point e, for the reasons outlined above as well as the new grounds of rejection necessitated by applicant’s amendments outlined below, the examiner finds amended claims 1 and 8 unpatentable such that the rejection of dependent claims 2-7 under 35 U.S.C. §103 is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Yashiro and Sumers (PGPub No US 2017/0236411 A1), henceforth known as Ferguson, Yashiro and Sumers, respectively.

Ferguson and Yashiro was first cited in a previous Office Action. 
Regarding claim 1, Ferguson teaches:
A vehicle driving assist apparatus comprising: 
a controller comprising a CPU and a memory, wherein the controller is configured to: 
(Ferguson, FIG. 1: (103), (105), (107), (115);
Col 3, lines 22-26: “…The route designing system 101 may have a processor 103 for controlling the overall operation of the route designing system 101 and its associated components, including RAM 105, ROM 107, input/output unit 109, and memory 115…”) 
search for a travel route based on a search instruction, the travel route being a route along which a vehicle travels to a destination, and 
(Ferguson, FIG. 5: (502), (504);
Where the route designing system receives a request for a preferred route (search instruction) that is a route between geographical points A and B (route along which a vehicle travels to a destination))
when the controller finds a plurality of travel routes and the plurality of travel routes includes two or more travel routes [each including a merging point where two or more roads meet], calculate a correlation between [an accelerator operation amount and an acceleration of] each of a plurality of vehicles that travel on roads [located before the merging point]; 
(Ferguson, FIG. 5: (504), (508), (510), (512);	
Col 6, lines 8-13: “…The vehicle 206 may include one or more sensors 216… the sensors 216 may detect, transmit, or store data corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration…”;
Col 9, lines 6-11: “…FIG. 3 is a flowchart of example method steps for collecting and analyzing telematics data, and calculating a driving score based on the telematics data. As described above, these example steps may be performed by the driving score transmission unit 214 or by the route designing system 202…”;
…The route planning unit 406 may identify a subset of the other vehicles 206 which will be relevant in designing a preferred route for vehicle 204 (block 510)…”;
Col 17, lines 1-8: “The route planning unit 406 may identify a set of preferred vehicles and a set of non-preferred vehicles from the subset of vehicles identified in block 510 (block 512)…the set of preferred vehicles may include the other vehicles 206 associated with drivers having driving scores at or above a threshold value.…”;
Where the route designing system finds a plurality of routes at block 504, identifies relevant vehicles on the plurality of routes in block 510 (each of a plurality of vehicles that travels on roads), and calculates driving scores of the relevant vehicles based on vehicle data such as acceleration to correlate preferred drivers and non-preferred drivers to each potential route)
determine a travel route [containing the determined location] among the plurality of travel routes [that includes the merging point before which there is a road that is included in the two or more roads as a travel route that allows vehicles to easily accelerate], in preference to the rest of the travel routes; and 
(Ferguson, FIG. 5: (514);
Col 17, lines 27-36: “…The route planning unit 406 may then select a preferred route from the set of potential routes… (block 514)… the route planning unit 406 may select a preferred route by maximizing the likelihood of proximity the set of preferred vehicles and minimizing the likelihood of proximity to the set of non-preferred vehicles…”;
Where the route designing system determines the preferred route from the plurality of routes (determine a travel route […] among the plurality of travel routes […], in preference to the rest of the travel routes) based on a correlation of driving scores of drivers associated with the preferred route)
provide a driver with information about the determined travel route.
(Ferguson, FIG. 6;
Col 21, lines 43-50: “FIG. 6 is an example user interface 600 which may be configured to provide alerts to the driver… a first component 610 of the user interface 600 may be configured to display textual and graphical instructions pertaining to the upcoming steps of the preferred route”).


[… travel routes] each including a merging point where two or more roads meet, [calculate a correlation between] an accelerator operation amount and an acceleration of [each of a plurality of vehicles that travel on roads] located before the merging point; 
determine an average correlation between the acceleration operation amounts and the accelerations of the plurality of vehicles that travel on the roads located before the merging point; 
detect a data group at which the correlation between the acceleration operation amounts and the accelerations are greater than the average correlation; 
determine a location corresponding to the data group; 
[determine a travel route] containing the determined location […] that includes the merging point before which there is a road that is included in the two or more roads as a travel route that allows vehicles to easily accelerate […].

However, in the same field of endeavor, Yashiro teaches:
[… travel routes] each including a merging point where two or more roads meet, 
(Yashiro, FIG. 8;
Paragraph [0095]: “After completion of merging (at the time of running in the main lane), the vehicle ma-1 running ahead transmits information relating to a running route 530 and information relating to a driving mode at the time of running along the running route 530, a speed after merging, an acceleration for the merging lane…”;
Where the running route 530 (travel route) includes a merging point where lanes 510 and 520 (two or more roads) meet)
[calculate a correlation between] an accelerator operation amount and an acceleration of [each of a plurality of vehicles that travel on roads] located before the merging point; 
(Yashiro, FIG. 5: (Vehicle ID), (Acceleration in Merging Lane); FIG. 7;
The merging support device 400… includes… a merging easiness deriving unit 430… and a storage unit 450. Each of the… the merging easiness deriving unit 430… is realized by a processor such as a CPU or the like executing a program…The storage unit 450 is a storage device such as an HDD, a flash memory, a RAM, a ROM, or the like…”;
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0095]: “After completion of merging (at the time of running in the main lane), the vehicle ma-1 running ahead transmits information relating to a running route 530 and information relating to… an acceleration for the merging lane… to the merging support device 400 as the vehicle information 450A…”;
Where vehicle information 450A includes: acceleration information from a plurality of vehicles V001, V002, V003, that are running ahead to the merging point (an acceleration of each of a plurality of vehicles traveling on roads located before the merging point) and the merging easiness deriving unit 430  calculates a difference ([calculate a correlation between]) between the acceleration in the merging lane, i.e. vehicle information 450A (an acceleration of each of a plurality of vehicles traveling on roads located before the merging point) and a set target acceleration (an accelerator operation amount))
determine [an average correlation] between the acceleration operation amounts and the accelerations of the plurality of vehicles that travel on the roads located before the merging point; 
(Yashiro, FIG. 5: (Vehicle ID), (Running Route), (Acceleration in Merging Lane); FIG. 7;
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “For example, in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%...”;
the accelerations of the plurality of vehicles that travel on the roads located before the merging point) and the merging easiness deriving unit 430 calculates a threshold difference value (determine [a standard]) between target accelerations and the acceleration of vehicles V001, V002, and V003 (between the acceleration operation amounts and the accelerations of the plurality of vehicles))
detect a data group at which the correlation between the acceleration operation amounts and the accelerations are greater than [the average correlation]; 
(Yashiro, FIG. 5: (V003) (A3); FIG. 7: (V003);
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “For example, in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%...”;
Where vehicle V003 with acceleration A3 (detect a data group) is assigned a degree of merging easiness of 100% based on acceleration A3 being within a threshold difference value of the target acceleration, i.e. based on acceleration A3 exceeding the target acceleration minus a threshold difference value (at which the correlation between the acceleration operation amounts and the accelerations are greater than the [standard]))
determine a location corresponding to the data group; 
 (Yashiro, FIG. 5: (R3);
Paragraph [0081]: “…The running route, for example, is a route in which the vehicle m has run at the time of merging…”;
Where the dataset for vehicles V003 corresponds to route R3 (determine a location corresponding to the data group))

[determine a travel route] containing the determined location […] that includes the merging point before which there is a road that is included in the two or more roads as a travel route that allows vehicles to easily accelerate […].
(Yashiro, FIG. 5: (R3), (R1); FIG. 7: (V003), (V001); FIG. 8: (510), (520-1), (530);
Paragraph [0086]: “…The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “...in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%… ”;
Where route R3 is associated with the merge point that has a degree of merging easiness of 100% ([determine a travel route] containing the determined location […] that includes the merging point) and where FIG. 8 illustrates a route example with a merging point including roads 510, 520, and 530 along which vehicle ma-1 travels (before which there is a road that is included in the two or more roads as a travel route) and where routes R3 and R1 have a degree of merging easiness of 100% and 80% (travel route that allows vehicles to easily accelerate)). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle driving assist apparatus of Ferguson with the features of routes including merge points, correlation of acceleration information at the merge points, and determining a route that contains the detected data group of Yashiro so that “…The action plan generating unit or 123… generates a plurality of candidates of a target locus and selects a target locus that is optimal for a route to a destination at that time point on the basis of the viewpoints of safety and efficiency” (Yashiro, Paragraph [0062]).
The combination of Ferguson and Yashiro fails to teach determining an average correlation and using [… the] average correlation. 
However, in the same field of endeavor, Sumers teaches:
[determine] an average correlation [between the acceleration operation amounts and the accelerations of the plurality of vehicles that travel on the roads located before the merging point];  
and [… the] average correlation; 
(Sumers, FIG. 1: (Driving Analysis 150, Acceleration data 129), (Pedal Charact. 147), (Road Seg. Agg. 172), (Model/Baseline Determ. 174);
Paragraph [0045]: “The network computer system 100 can include components to aggregate data elements of driving/road segment associations 141, determined for numerous remotely monitored drivers… For example, if the road segment is specific to an intersection, driving/road segment associations 141 of individual drivers can reflect… (ii) a pedal characterization 147, reflecting a separate numeric categorization of forward acceleration by the given driver from the intersection…”;
Paragraph [0046]: “The characterizations 143, 145, 147 can be structured or formatted in a manner that permits the values to be aggregated with like values from other drivers who traverse the same road segment…”;
Paragraph [0047]: “…the aggregations of the characterizations 143, 145, 147 can be in the form of, or based on a statistical distribution, showing average values… A baseline/model determination component 174 can process the aggregations in order to determine a baseline value 175 for a specific driving action at a particular road segment…”;
Where network computer system 100 determines a baseline model, i.e. an average value ([determine] an average correlation) of pedal characterization 147, reflective of forward acceleration, of numerous remotely monitored drivers who traverse the same road segment ([between the acceleration operation amounts and the accelerations of the plurality of vehicles]), and where the road segment is specific to an intersection, equivalent to a merge ([the roads located before the merging point])).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle driving assist apparatus of Ferguson and Yashiro with the feature of determining an average correlation of acceleration of a plurality of vehicles on roads located before a merging point of Sumers so that “In this way, road segment aggregation database 172 can provide aggregate characterizations for braking, accelerating and steering for an individual road segment” (Sumers, Paragraph [0046]) and “Model/baseline determination component 174 can determine or generate models and baseline values for the road segments, which can then be shared with a population of the geographic region in order to enhance safety, predictability and overall understanding of the roadway amongst drivers in the population” (Sumers, Paragraph [0047]). 

Regarding claim 2, Ferguson, Yashiro, and Sumers teach the vehicle driving assist apparatus according to claim 1. Ferguson further teaches:
wherein the controller is further configured to: 
determine whether each of the two or more roads [located before the merging point is the road that allows vehicles to easily accelerate], based on vehicle information collected from a plurality of vehicles, the vehicle information including vehicle location information and vehicle status information, and 
(Ferguson, FIG. 2: (206); FIG. 3; FIG. 5: (514);
Col 6, lines 8-15: “…The vehicle 206 may include one or more sensors 216… the sensors 216 may detect, transmit, or store data corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration, deceleration, braking, and specific instances of sudden acceleration, braking, and swerving…”;
Co1 17, lines 1-5: “The route planning unit 406 may identify a set of preferred vehicles and a set of non-preferred vehicles from the subset of vehicles identified in block 510 (block 512). The route planning unit 406 may determine the set of preferred vehicles based on the driving scores…”;
Col 17, lines 27-36: “The route planning unit 406 may then select a preferred route from the set of potential… (block 514)… the route planning unit 406 may select a preferred route by maximizing the likelihood of proximity the set of preferred vehicles and minimizing the likelihood of proximity to the set of non-preferred vehicles…”;
Where the vehicle information collected from a plurality of other vehicles includes location, speed, and acceleration/deceleration (vehicle status information) and the route planning unit determines a preferred route based on driving scores which is derived from the vehicle information)
provide information about the travel route [including the merging point] before which there is the road determined, by the controller, to be the road [that allows vehicles to easily accelerate], in preference to the rest of the travel routes.
(Ferguson, FIG. 6;
Col 21, lines 43-50: “FIG. 6 is an example user interface 600 which may be configured to provide alerts to the driver… a first component 610 of the user interface 600 may be configured to display textual and graphical instructions pertaining to the upcoming steps of the preferred route”). 
Although Ferguson fails to explicitly teach [… roads] located before the merging point is the road that allows vehicles to easily accelerate and […the travel route] including the merging point […] that allows vehicles to easily accelerate, Yashiro further teaches:
[… roads] located before the merging point is the road that allows vehicles to easily accelerate, […]  
and
[… the travel route] including the merging point […] that allows vehicles to easily accelerate […]
(Yashiro, FIG. 5; FIG. 7; FIG. 8;
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “...in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%… ”;
Paragraph [0095]: “After completion of merging (at the time of running in the main lane), the vehicle ma-1 running ahead transmits information relating to a running route 530 and information relating to a driving mode at the time of running along the running route 530, a speed after merging, an acceleration for the merging lane…”;


Regarding claim 3, Ferguson, Yashiro, and Sumers teach the vehicle driving assist apparatus according to claim 2. Ferguson further teaches:
wherein: 
the vehicle status information includes at least vehicle speed information and vehicle accelerator operation amount information; 
(Ferguson, FIG. 2: (206); 
Col 6, lines 8-15: “…The vehicle 206 may include one or more sensors 216… the sensors 216 may detect, transmit, or store data corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration, deceleration, braking, and specific instances of sudden acceleration, braking, and swerving…”;
Where the vehicle information collected from a plurality of other vehicles includes speed and acceleration information (vehicle status information))
the controller is configured to determine that a road which is included in the two or more roads and on which there are more vehicles that achieve [an acceleration degree] higher than a predetermined reference than on the rest of the roads […]
(Ferguson, FIG. 5: (512), (514);
Col 17, lines 1-8: “The route planning unit 406 may identify a set of preferred vehicles and a set of non-preferred vehicles from the subset of vehicles identified in block 510 (block 512). The route planning unit 406 may determine the set of preferred vehicles based on the driving scores. For instance, the set of preferred vehicles may include the other vehicles 206 associated with drivers having driving scores at or above a threshold value…”;
Col 17, lines 27-39: “The route planning unit 406 may then select a preferred route from the set of potential routes… (block 514)… the route planning unit 406 may select a preferred route by maximizing the likelihood of proximity the set of preferred vehicles and minimizing the likelihood of proximity to the set of non-preferred vehicles. As described in further detail below, the route planning unit 406 may measure the likelihood of proximity by analyzing the number of preferred and non-preferred vehicles along a potential route”;
Where the route planning unit (controller) identifies preferred vehicles that have driving scores higher than a threshold value (vehicles that achieve higher scores than a predetermined reference) and determines the route that has the most preferred vehicles (determines that a road which is included in the two or more roads and on which there are more vehicles that achieve a score higher than a predetermined reference than on the rest of the roads)).
Although Ferguson teaches determining a road that has more vehicles that achieve higher scores than on the rest of the roads is the preferred route, Ferguson fails to explicitly teach vehicles that achieve an acceleration degree higher than a predetermined reference […] is the road that allows vehicles to easily accelerate, the acceleration degree being a degree of the acceleration with respect to the accelerator operation amount.
However, Yashiro further teaches:
the controller is configured to calculate a correlation between an accelerator operation amount and an acceleration of each of a plurality of vehicles that travel on the two or more roads located before the merging point, based on the vehicle information; and 
(Yashiro, FIG. 5: (Vehicle ID), (Acceleration in Merging Lane); FIG. 7;
Paragraph [0078]: “The merging support device 400… includes… a merging easiness deriving unit 430… and a storage unit 450. Each of the… the merging easiness deriving unit 430… is realized by a processor such as a CPU or the like executing a program…The storage unit 450 is a storage device such as an HDD, a flash memory, a RAM, a ROM, or the like…”;
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
After completion of merging (at the time of running in the main lane), the vehicle ma-1 running ahead transmits information relating to a running route 530 and information relating to… an acceleration for the merging lane… to the merging support device 400 as the vehicle information 450A…”;
Where vehicle information 450A includes: acceleration information from a plurality of vehicles V001, V002, V003, that are running ahead to the merging point (an acceleration of each of a plurality of vehicles traveling on roads located before the merging point) and the merging easiness deriving unit 430 (controller) calculates a difference (correlation) between the acceleration in the merging lane, i.e. vehicle information 450A (an acceleration of each of a plurality of vehicles traveling on roads located before the merging point) and a set target acceleration (an accelerator operation amount))
 [the controller is configured to determine that a road which is included in the two or more roads and on which there are more] vehicles that achieve an acceleration degree higher than a predetermined reference [than on the rest of the roads] is the road that allows vehicles to easily accelerate, the acceleration degree being a degree of the acceleration with respect to the accelerator operation amount.
(Yashiro, FIG. 5; FIG. 7; FIG. 8;
Paragraph [0078]: “The merging support device 400, for example, includes… a merging easiness deriving unit 430… and a storage unit 450… the merging easiness deriving unit 430 is realized by a processor such as a CPU or the like executing a program…The storage unit 450 is a storage device such as an HDD, a flash memory, a RAM, a ROM, or the like. In the storage unit 450, for example, information of the vehicle information 450A and the external system information 450B is stored”;
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “...in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%… ”;


Regarding claim 5, Ferguson, Yashiro, and Sumers teach the vehicle driving assist apparatus of claim 1. Ferguson further teaches: 
wherein the controller is configured to provide the driver with information about a travel route that is included in the plurality of travel routes and [that includes the merging point before which there is a road that is included in the two or more roads] and that has a score highest among the two or more roads, in preference to the rest of the travel routes, [the score being a score indicating ease with which vehicles accelerate].
(Ferguson, FIG. 6;
Col 18, lines 45-57:

    PNG
    media_image1.png
    199
    512
    media_image1.png
    Greyscale

“Where the route designing unit 406 selects the route associated with the maximum number of preferred vehicles, the route designing unit 406 in this example would select Route #1…”;
Col 19, lines 54-67: “…the route designing unit 406 may aggregate the driving scores associated with the preferred and non-preferred vehicles associated with a particular segment of a potential route. The route designing module 406 may then aggregate the aggregated driving scores from each segment to obtain an aggregated driving score for the potential route. Since a preferred vehicle will be associated with a higher driving score than a non-preferred vehicle, the route designing unit 406 may select the route with the highest aggregate driving score. Thus, the route designing unit 406 may enhance driving safety (e.g., by increasing likelihood of proximity to preferred vehicles) by selecting routes associated with higher aggregate driving scores”;
Col 21, lines 43-50: “FIG. 6 is an example user interface 600 which may be configured to provide alerts to the driver… a first component 610 of the user interface 600 may be configured to display textual and graphical instructions pertaining to the upcoming steps of the preferred route”;
Where the route designing unit 406 scores the potential routes including two or more segment (two or more roads) and selects the route with the highest aggregated score as the preferred route, which is displayed to the user through user interface 600). 
Yashiro further teaches:
[… travel routes and] that includes the merging point before which there is a road that is included in the two or more roads and that has a score [highest among the two or more roads, in preference to the rest of the travel routes], the score being a score indicating ease with which vehicles accelerate.
(Yashiro, FIG. 5; FIG. 7; FIG. 8;
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “...in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%… ”;
Paragraph [0095]: “After completion of merging (at the time of running in the main lane), the vehicle ma-1 running ahead transmits information relating to a running route 530 and information relating to a driving mode at the time of running along the running route 530, a speed after merging, an acceleration for the merging lane…”;
Where the running route 530 (travel route) includes a merging point where lanes 510 and 520 meet (merge point where two or more roads) and where the easiness of 

Regarding claim 6, Ferguson, Yashiro, and Sumers teach the driving assist apparatus according to claim 1. Ferguson further teaches:
wherein the search instruction is issued by the driver of the vehicle.
(Ferguson, FIG. 1: (109), (100); FIG. 5: (502);
Col 3, lines 47-49: “Input/Output (I/O) devices 109 may include a microphone, keypad, touch screen, and/or stylus through which a user of a route designing system 101 may provide input…”;
Col 14, lines 35-38: “…The request receiver unit 402 may receive and analyze requests from a vehicle 204 for a preferred route from a first geographical point to a second geographical point (block 502)…”;
Where the user (driver of the vehicle) inputs a request for a route (search instruction is issued)). 

Regarding claim 7, Ferguson, Yashiro, and Sumers teach the vehicle driving assist apparatus according to claim 1. Yashiro further teaches:
wherein the road that allows vehicles to easily accelerate is a road that allows vehicles to accelerate at ease greater than a predetermined reference.
(Yashiro, FIG. 5; FIG. 7; FIG. 8; FIG. 10: (S106);
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “...in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%… ”;
Paragraph [0100]: “…The merging/no-merging determining unit 123A determines whether or not the subject vehicle M can merge through automated driving on the basis of the degree of ease of merging… in a case in which a degree of ease of merging included in the ease of merging information 450C is equal to or higher than 80%, the merging/no-merging determining unit 123A determines that merging through automated driving can be performed and causes the action plan generating unit 123 to execute a merging event”;
Where the running route 530 includes a merging point (road that allows vehicles to easily accelerate) and where the easiness of merging is derived based on a difference in acceleration and a set target acceleration where easier merges are given scores closer to 100% (ease with which vehicle accelerates) and when the ease of merging is greater than 80% (at ease greater than a predetermined reference) the merging/no-merging determining unit 123A determines automated merging can be performed).

Regarding claim 8, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, Yashiro, and Sumers as applied to claim 2 above, and in further view of Hwang. 

Hwang was first cited in a previous Office Action. 
Regarding claim 4, Ferguson, Yashiro, and Sumers teach the driving assist apparatus according to claim 2. Ferguson further teaches:
wherein the controller is further configured to:
determine a vehicle [that requires a longer time to travel through a road located before a merging point than other vehicles,] based on the vehicle information, and 
(Ferguson, FIG. 2: (206); 
…The driving scores associated with drivers of other vehicles may be based on vehicle telematics data associated with each of the other vehicles. Vehicle telematics data, as used in this description, refers to how a driver operates a vehicle with respect to, e.g., accelerating,… speed,…”;
Col 6, lines 8-15: “…The vehicle 206 may include one or more sensors 216… the sensors 216 may detect, transmit, or store data corresponding to the vehicle's location (e.g., GPS coordinates), speed and direction, rates of acceleration, deceleration, braking, and specific instances of sudden acceleration, braking, and swerving…”;
Where the vehicle information collected from a plurality of other vehicles includes speed and acceleration information (vehicle status information) used to calculate driving scores associated with a vehicle (determine a vehicle based on vehicle information))
provide a driver of the vehicle determined by the controller with information about the travel route [including the merging point before which there is the road that allows vehicles to easily accelerate], in preference to the rest of the travel routes.
(Ferguson, FIG. 6;
Col 21, lines 43-50: “FIG. 6 is an example user interface 600 which may be configured to provide alerts to the driver… a first component 610 of the user interface 600 may be configured to display textual and graphical instructions pertaining to the upcoming steps of the preferred route”).
Additionally, Yashiro further teaches: 
[… the travel route] including the merging point before which there is the road that allows vehicles to easily accelerate […]
(Yashiro, FIG. 5; FIG. 7; FIG. 8;
Paragraph [0086]: “… the merging easiness deriving unit 430 may acquire a difference between an acceleration in the merging lane and a set target acceleration in advance… The merging easiness deriving unit 430 derives a degree of ease of merging by evaluating easiness of merging on the basis of at least one of the differences described above”;
Paragraph [0087]: “...in a case in which each of the differences described above (or an average value or a sum value of the differences) is equal to or smaller than a threshold, the merging easiness deriving unit 430 may set a degree of ease of merging for being able to perform merging according to running close to a target value to 100%… ”;
After completion of merging (at the time of running in the main lane), the vehicle ma-1 running ahead transmits information relating to a running route 530 and information relating to a driving mode at the time of running along the running route 530, a speed after merging, an acceleration for the merging lane…”;
Where the running route 530 (travel route) includes a merging point where lanes 510 and 520 meet (merge point where two or more roads) and where the easiness of merging for each merge is derived based on a difference in acceleration and target acceleration, where easier merges are given scores closer to 100% (includes merging point that allows vehicles to easily accelerate)).
Although Ferguson teaches determin[ing] a vehicle… based on the vehicle information, the combination of Ferguson, Yashiro, and Sumers fails to teach determin[ing] a vehicle that requires a longer time to travel through a road located before a merging point than other vehicles. 
However, in the same field of endeavor, Hwang teaches: 
determine a vehicle that requires a longer time to travel through a road located before a merging point than other vehicles, [based on the vehicle information, and]
(Hwang, FIG. 3: (Route Request), (Identify User); FIG. 4: (Provide User Observations), (Assign Group);
Paragraph [0024]: “…A user observations component 216 may be employed to supply one or more user observations related to past, current, and future interactions between the user 109, a vehicle (not shown) and/or the user equipment 101. These observations may include one or more of a rate of acceleration, a rate of deceleration, an average speed…”;
Paragraph [0031]: “…For example, average speed, acceleration and deceleration patterns may be used to estimate the age and sex of the user…”;
Paragraph [0032]: “…For example, an "inexperienced user" group may include all users identified as between 16 and 18 years old…”;
Paragraph [0034]: “Each user group may have associated route navigation policies…”;
Paragraph [0043]: “…For example, a user identified as belonging to an "inexperienced user" group may be assigned a policy of avoiding difficult merges. Thus, if the user must travel on an interstate highway, and if the nearest entrance to the highway has a very short acceleration lane, the navigation server 102 may calculate a route with an entrance to the highway having an easier merge”;

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle driving assist apparatus of Ferguson, Yashiro, and Sumers with the feature of determining a vehicle that requires a longer time to travel through a road located before a merging point than other vehicles of Hwang so that “…One or more preferences can be evaluated to select a specific preference associated with the user identity” and “A route can be compiled, on a processing module, based at least in part on the specific preference” (Hwang, Abstract).

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Husain (PGPub No US 2011/0276265 A1) teaches a method of operation of a navigation system including generating a potential route from a current location to a destination; assigning a steady state change indicator to a route characteristic of the potential route for maintaining a steady state of a vehicle; calculating a total steady state change for the potential route based on the steady state change indicator; and determining a selected route based on the potential route with the total steady state change that is the lowest for displaying on a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668